DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s Amendment filed March 19, 2021.  Claims 
1-6,8-12 are pending.  Claims 7,13-16 were canceled.

Allowable Subject Matter
Claims 1-6,8-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
In the amendment filed March 19, 2021, non-elected claims 13-16 were cancelled.  In the amendment field January 04, 2021, Applicant's amendment and convincing remarks thereof have overcome the rejections in the office action dated October 06, 2020, in which independent claim 1 was amended to further include all of the limitations of claim 7, which claim 7 was objected in said office action and that would be allowable if rewritten in independent form.  The references of record including Jung (2018/0076400), Toribatake (2018/0062026), Nakagawa (2018/0226617), Cai (2019/0386066), Wang (2017/0194579), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed method of manufacturing a display substrate, or fairly make a prima facie obvious case of the claimed method, in combination with other processing claimed limitations as recited in base claim 1, the inclusion of forming a back film material having first adhesion on a substrate, the substrate comprising a substrate region and a peripheral region surrounding the substrate region, and the substrate region comprising a display region, a bending region, and a bonding region sequentially arranged in a first direction; cutting the back film material along outlines of the display region and the bonding region; removing the back film material in the peripheral region and the bending region; and enhancing adhesion of the back film material in the display region and the bonding region from the first adhesion to second adhesion, so as to form a back film on the substrate, wherein the substrate comprises a plurality of substrate regions arranged along the first direction; each of the plurality of substrate regions comprises a plurality of substrate sub-regions arranged in a second direction different from the first direction, and removing the back film material in the peripheral region and the bending region further comprises simultaneously removing the back 
 					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822